Citation Nr: 0015720	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-24 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty between April 1969 and 
August 1970.  His DD Form 214 shows that four months of this 
time was active service.

This case arises on appeal from an April 1997 rating decision 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO), that denied entitlement to 
service connection for a psychiatric disorder. 

The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board).
In April 1999, the Board found that the claim for service 
connection for a psychiatric disorder was not well grounded.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In February 2000, counsel for the veteran and VA filed a 
Joint Motion For Remand and to Stay Further Proceedings.  The 
parties moved the Court to vacate and remand the April 20, 
1999, Board decision.  An Order of the Court dated in 
February 2000 granted the joint motion.


REMAND

Additional development is necessary in this case before a 
decision on the merits of the veteran's claim can be made.  
The RO has not advised the veteran of the importance of his 
private medical records to his claim.  For example, the 
veteran reported being treated for a psychiatric disorder at 
Riverside Mental Health Clinic shortly after his separation 
from service in 1970.

Where a claimant with a not well-grounded claim refers to a 
specific source of evidence that might well ground the claim, 
VA has a duty to inform the claimant of the necessity to 
submit that evidence to complete his application for 
benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  It is unknown whether the 
medical records to which reference is made above might well 
ground the veteran's claim, but the veteran has alleged that 
they are related to the condition for which he seeks service 
connection.  He should be informed of their importance and of 
his ultimate responsibility to submit evidence in support of 
his claim.  38 C.F.R. § 3.159(c) (1999).  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Epps v. Brown, 9 Vet. App. 341, 344-45 
(1996), aff'd Epps v. Gober, 126 F.3d. 1464, 1468 (Fed. Cir. 
1997).

The RO also received additional relevant evidence, consisting 
of February 1998 VA mental disorders examination report, 
subsequent to the issuance of the September 1997 supplemental 
statement of the case addressing the issue on appeal.  
Therefore, in accordance with 38 C.F.R. §§ 19.31 and 19.37 
(1999), the case is returned to the RO for consideration and 
the issuance of a supplemental statement of the case.

Further, the veteran recently requested a hearing before a 
traveling Member of the Board.  In order to afford the 
veteran due process the case must be remanded to the RO for 
an appropriate hearing to be scheduled.

Therefore, this case is REMANDED for the following:

1.  Tell the veteran that the private 
medical records reflecting treatment for a 
psychiatric condition to which he has 
referred (i.e., from Riverside Mental 
Health Clinic, dated from 1970 forward) 
are important in connection with his claim 
and that, if there are private records 
pertinent to his claim dated from 1970 
forward, he should obtain and submit those 
records.  See 38 C.F.R. § 3.159(c) (1999).

2.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained since the 
September 1997 supplemental statement of 
the case and as a result of this remand.  
If the decision with respect to the claim 
remains adverse to the veteran, he and 
his attorney should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

3.  Schedule the veteran for a hearing 
before a traveling Member of the Board in 
accordance with applicable law.

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this REMAND are to comply with the Court's 
Order, to obtain additional information, and to comply with 
all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 

